NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           ELIZABETH V., Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, A.V., M.V., Appellees.

                              No. 1 CA-JV 17-0355

                                 FILED 1-18-2018

            Appeal from the Superior Court in Maricopa County
                              No. JD 31477
                The Honorable Susanna C. Pineda, Judge

                                   AFFIRMED


                                    COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee, Department of Child Safety
                        ELIZABETH V. v. DCS, et al.
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jon W. Thompson joined.


P E R K I N S, Judge:

¶1           Elizabeth V. (“Mother”) appeals the superior court’s order
terminating her parental rights. For the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Mother and Michael V. (“Father”) 1 are the biological parents
of A.V. (born in 2001) and M.V. (born in 2006) (collectively the “Children”).
They are also the biological parents of two older children who are now
adults.

¶3            The Department of Child Safety (“DCS”) has received
anonymous reports and subsequently investigated Mother 14 times since
2007 for neglect, substance abuse, domestic violence, and sexual abuse.
Mother and Father divorced in 2009. In 2013, Mother sought child support
from Father, and filed a police report alleging Father had sexually molested
at least two of the girls. Father has since been exonerated. Mother
subsequently married Scott S. in 2014. In 2015, the anonymous reports to
DCS began to increase in frequency. DCS removed the Children due to
allegations of domestic violence and substance abuse in May 2015. In
October of that year, A.V. disclosed to a DCS worker Scott S. had sexually
molested her. DCS then required Scott S. be absent from the home for the
Children’s visits during the remainder of the dependency. Mother still lived
in the house with Scott S., and, on the days when he refused to leave, visits
were conducted in public places. During the following holiday season,
Mother drove the Children to visit Scott S. so he could give them a
Christmas present. In February 2016, DCS dismissed the dependency, and
reunified Mother with the Children.

¶4         Less than four months later, DCS received a Hotline report
Mother was “physically abusing and neglecting” the Children. Upon


1
 The superior court also terminated Father’s rights; however, he is not a
party to this appeal.


                                     2
                         ELIZABETH V. v. DCS, et al.
                            Decision of the Court

investigation, DCS discovered A.V. had scars on her arm from cutting
herself and frequent thoughts of suicide and M.V. had red welts on her
neck. DCS removed the Children from Mother’s custody with allegations
of substance abuse, physical abuse, neglect, and a prior dependency. DCS
then placed the Children with a foster family, which had a daughter who
was previously friends with A.V. Mother filed for visitation two separate
times, and the court denied both motions. Mother did not begin dialectical
behavioral therapy (“DBT”) until after the first motion was denied.

¶5             In November 2016, DCS moved to terminate Mother’s
parental rights to the Children based on willful abuse and prior out-of-
home placement within eighteen months. See Ariz. Rev. Stat. (“A.R.S.”) §§
8-533(B)(2), (11) (2014). 2 After a contested termination hearing, the superior
court terminated Mother’s parental rights with respect to both grounds
alleged in the petition and found severance was in the Children’s best
interests. Mother appealed the termination. We have jurisdiction pursuant
to A.R.S. §§ 8-235(A) and 12-120.21(A)(1) (2017).

                                 DISCUSSION

¶6             Custody of one’s children is a fundamental, but not absolute,
right. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11–12 (2000).
The superior court may terminate a parent’s rights upon clear and
convincing evidence of one of the statutory grounds in A.R.S. § 8–533(B),
and upon a preponderance of the evidence termination is in the best
interests of the child. Id. at 248–49, ¶ 12. We review the superior court’s
termination order for an abuse of discretion and will affirm the order
“unless its factual findings are clearly erroneous, that is, unless there is no
reasonable evidence to support them.” Audra T. v. Ariz. Dep’t of Econ. Sec.,
194 Ariz. 376, 377, ¶ 2 (App. 1998).

¶7              Parental rights may be terminated when “the parent has
neglected or wilfully abused a child.” A.R.S. § 8–533(B)(2). Abuse “includes
serious physical or emotional injury or situations in which the parent knew
or reasonably should have known that a person was abusing or neglecting
a child.” Id. (emphasis added); see also E.R. v. Dep’t of Child Safety, 237 Ariz.
56, 59, ¶¶ 12–15 (App. 2015) (citing § 8-533(B)(2)) (the word “includes”
enlarges the meaning, and evidence of serious physical or emotional injury
is not required under the statute); see also A.R.S. § 8-201(2) (2017) (“‘Abuse’
means the infliction or allowing of physical injury . . . or the infliction of or


2Absent material revision after the relevant date, we cite a statute’s current
version.


                                         3
                        ELIZABETH V. v. DCS, et al.
                           Decision of the Court

allowing another person to cause serious emotional damage as evidenced
by severe anxiety, depression, withdrawal or untoward aggressive
behavior and which emotional damage is diagnosed by a medical doctor or
psychologist”).

¶8           Here, reasonable evidence supports the court’s order
terminating Mother’s parental rights to the Children. The court found
“Mother physically and emotionally abused the children. The children have
both reported that Mother’s abuse was ongoing and included both physical
and emotional abuse.” See Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86,
93, ¶ 18 (App. 2009) (the superior court is in the best position to “weigh the
evidence, observe the parties, [and] judge the credibility of witnesses”).
Both Children have been diagnosed with Post-Traumatic Stress Disorder
(“PTSD”) and are participating in trauma counseling. In addition, while
under Mother’s care, A.V. was self-harming and preoccupied with thoughts
of suicide. When A.V. told Mother about the suicidal ideation, Mother
responded dismissively she, too, was suicidal.

¶9            In September 2016, a DCS-contracted therapist evaluated her
meetings with Mother and concluded the “primary concerns” were
Mother’s emotional instability, her insistence on minimizing the Children’s
experiences, and her insistence the Children should be forced to see her.
Since then, Mother has sought out DBT therapy and completed services.
Notwithstanding those efforts, Mother “continues to minimize any of her
abusive behaviors” that led to the Children’s trauma. “When questioned
about her DBT therapy and her ability to role play by placing herself in the
position of the children, . . . Mother acknowledged she did not address her
role as the abuser.” Near the end of trial, Mother believed her therapist had
testified she was ready and able to parent at the time of the termination
hearing; when in fact, his testimony was, while she was benefiting from
therapy, he did not anticipate she would be complete with the process for
another five to six months. The superior court found Mother was not able
to understand the nature of her actions and “the circumstances surrounding
Mother’s abuse of the children ha[d] persisted.” Accordingly, we find
reasonable evidence supports the court’s decision to terminate Mother’s
parental rights to the Children under A.R.S. § 8–533(B)(2). 3


3 Because we find the evidence supports termination of Mother’s parental
rights on the grounds she failed to protect the Children from abuse, we need
not address her argument reasonable evidence did not support termination
of her rights pursuant to A.R.S. § 8-533(B)(11). Jesus M., 203 Ariz. at 280, ¶ 3



                                       4
                        ELIZABETH V. v. DCS, et al.
                           Decision of the Court

¶10            Mother also contends the superior court erred by finding
severance was in the Children’s best interests. “Whether severance is in the
child’s best interests is a question of fact for the juvenile court to
determine,” and we draw all reasonable inferences in favor of the superior
court’s findings. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 13
(App. 2002). To prove best interests, DCS must show the child would either
benefit from severance or be harmed by a continuation of the parental
relationship. Mario G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 282, 288, ¶ 26
(App. 2011). A child benefits from severance when the child is adoptable
and severance would free a child for adoption. In re Maricopa Cty. Juv. Action
No. JS–501904, 180 Ariz. 348, 352 (App. 1994). Additionally, DCS can
establish severance is in a child’s best interests by presenting evidence
showing an existing placement is meeting the needs of the child. Mary Lou
C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004).

¶11            Here, the superior court found, by a preponderance of the
evidence, severance was in the Children’s best interests. At trial, the DCS
caseworker testified the Children were adoptable, their current placement
was willing to adopt them, and the placement was meeting all their needs.
In addition, the children’s emotional trauma has abated with the stability
of the foster family and trauma counseling. The caseworker also testified
there was a risk of harm to A.V. if Mother’s rights were not severed because
Mother had not noticed A.V.’s cutting or scars while under her care and,
likely, would not notice if it were to happen again. A certified family trauma
therapist testified, as a best-case scenario, Mother would not be able to sit
in the same room as the Children for another six months without causing
them additional emotional harm. Finally, both Children have expressed
through hand-written letters they would continue to suffer emotional
trauma if they were returned to Mother’s care, and they want to be adopted
by their foster family where they feel safe and protected. Reasonable
evidence supports the court’s finding the termination of Mother’s parental
rights was in the Children’s best interests.




                               CONCLUSION



(“If clear and convincing evidence supports any one of the statutory
grounds on which the juvenile court ordered severance, we need not
address claims pertaining to the other grounds.”).


                                       5
                     ELIZABETH V. v. DCS, et al.
                        Decision of the Court

¶12          For the foregoing reasons, we affirm the superior court’s
order terminating Mother’s parental rights to the Children.




                       AMY M. WOOD • Clerk of the Court
                       ),/(' pjl




                                      6